Citation Nr: 1627635	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-47 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lower respiratory disorder.



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was scheduled to appear for a Board hearing in July 2013.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. 20.702(d) (2015).

In August 2014, the Board remanded this claim for further development.


FINDING OF FACT

The weight of evidence is against a finding that the Veteran had a chronic lower respiratory disorder in service or that the Veteran's current lower respiratory disorder is related to active service other than in-service cigarette smoking.


CONCLUSION OF LAW

A lower respiratory disorder was not incurred in service.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February and April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  In the April 2009 letter, VA notified the Veteran of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2015 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and VA treatment records.  The Veteran submitted some private treatment records.  

The RO also afforded the Veteran a VA examination and obtained a medical opinion in September 2014 with January 2015 addendum pursuant to the August 2014 remand.  In a June 2016 statement, the Veteran's representative argued that the VA medical opinion is inadequate because the opinion is based on lack of continuity of treatment, and did not consider the Veteran's claims of continuity of symptomatology since service.  The representative stated that "the Veteran has presented sworn testimony as to continuity of symptoms" that were not considered by the examiner.  However, the Board did not find statements provided by the Veteran reflecting that he has contended that he has continued to experience continuity of symptomatology since his service.  Moreover, the Veteran did not have a hearing in connection with this appeal.  The Board notes that the examiner based the opinion on a review of service treatment records, post service treatment records, claims file, the Veteran's statements, and a physical examination.  The Board therefore finds that the examination and medical opinion are adequate to satisfy VA's duty to assist in that the opinion is based on a thorough review of the record, consideration of the Veteran's contentions, and is supported by a rationale.

The Board observes that the Veteran's complete clinical records for the in-service hospitalization for acute respiratory disease are unavailable.  See April 2010 request for information.  However, it appears that clinical records from his four day hospitalization in December 1965 were previously obtained along with his other service treatment records.  In this regard, the Board observes a December 1965 narrative summary covering the course of the Veteran's illness during his four day hospitalization as well as two December 1965 chronological records of medical care which discuss the Veteran's symptomatology during his hospitalization.  To the extent that there were additional clinical records, VA has a heightened duty to assist the Veteran in developing his claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In light of the above, the Appeals Management Center (AMC) complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1103 prohibit service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.  

Analysis

The Veteran argues that his current lower respiratory disorder is related to an in-service respiratory disorder in December 1965.

The medical evidence shows a diagnosis of chronic obstructive pulmonary disease and restrictive lung disease.  Therefore, Hickson element (1), current disability, is established.

In December 1965, the Veteran was treated for acute viral respiratory disease for which he was hospitalized for four days. After being discharged from the hospitalization on December 16, 1965, there were no further complaints, treatment, or diagnosis of a respiratory disorder. The chest and lungs were normal on physical examination at the December 1969 separation examination.  The chest X-rays were also normal. Thus, Hickson element (2) as to injury or disease is arguably established.  

As to Hickson element (3), medical nexus evidence, a January 2010 private treatment record reflects that the Veteran's treating physician indicated that the restrictive lung disease is likely secondary to his body habitus.  

The September 2014 VA examination report reveals that the examiner noted that chronic obstructive pulmonary disease was diagnosed around 2008, around 39 years after release from active duty.  The examiner opined that it is less likely than not that the Veteran's current respiratory disorder was caused by or related to active service.  The examiner further opined that the current respiratory disorder is directly related to his long-standing (40 year) cigarette smoking history from age 20 to age 60.  The Veteran was 20 years old during active duty.  In a January 2015 addendum, the VA examiner stated that further review of the service treatment records shows that there were complaints of cough, sore throat, and fever in December 1965 and that these symptoms were treated with bed rest and eventually improved.  The examiner stated that these symptoms were consistent with the common cold or flu and not an acute respiratory condition.  The examiner reiterated that chronic obstructive pulmonary disease was diagnosed after service.  The medical evidence does not show that the Veteran had a chronic lower respiratory disorder in service or that the current lower respiratory disorder is related to active service other than in-service cigarette smoking.  As noted above, service connection cannot be granted for a disorder due to in-service cigarette smoking.

As previously mentioned, the Veteran has not claimed continuity of respiratory symptomatology since active service.  

The Veteran has related his chronic respiratory disorder to active service and claims that he had pneumonia in service as well as current residuals of pneumonia.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the existence of pneumonia and its residuals as well as a relationship between his two diseases (chronic obstructive pulmonary disease and restrictive lung disease) and his military service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007).

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that that the Veteran had chronic lower respiratory disorder in service or that the Veteran's current lower respiratory disorder is related to active service other than in-service cigarettes smoking.  Therefore, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to service connection for a lower respiratory disorder is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


